

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.19

RELEASE AGREEMENT
 
This Release Agreement is entered into this 16th day of April 2008 by and among
Commerce Energy, Inc., a California corporation (“Commerce”), Tenaska Power
Services Co., a Nebraska corporation (“Tenaska”) and Wachovia Capital Finance
Corporation (Western) (“Wachovia”) as agent for the lenders party to that
certain Loan and Security Agreement dated June 8, 2006 as amended (the “Loan
Agreement”) with respect to the following facts:
 
A.           Pursuant to the Loan Agreement, Wachovia is providing various
credit facilities to Commerce secured by the personal property of Commerce;
 
B.           Tenaska is supplying energy to Commerce, and to secure its
obligations and liabilities to Tenaska in connection therewith, Commerce granted
Tenaska a security interest in certain personal property as described in the
Security Agreement dated August 1, 2005 as amended (the “Security Agreement”);
and
 
C.           The parties hereto now desire that pursuant to the Loan Agreement,
Wachovia arrange for the issuance by Wachovia Bank, National Association of a
standby letter of credit for the original face amount of $7,000,000 in favor of
Tenaska (as beneficiary) and in the form of Exhibit A attached hereto and
incorporated herein by reference (the “LC”), as well as $3,000,000 collateral in
the form of cash wired to Tenaska, both in substitution of the collateral
provided under the Security Agreement.
 
NOW THEREFORE, Tenaska hereby agrees that one (1) business day after receipt by
Tenaska of the original LC signed by duly authorized representatives of Wachovia
Bank, National Association and cash and in consideration thereof:  (a) Tenaska
shall be deemed to have released and terminated and shall have released and
terminated any and all of its security interests in the assets and property of
Commerce, including without limitation the collateral provided under the
Security Agreement; (b) Commerce and Wachovia together with their agents shall
be authorized to file UCC termination statements for any and all UCC financing
statements naming Commerce as debtor and Tenaska as secured party, including
without limitation those filed with the California Secretary of State on
July 15, 2005 as filing number 05-7034378774 and on August 5, 2005 as filing
number 05-7036775585; (c) one (1) business day after receipt by Tenaska of the
original LC signed by duly authorized representatives of Wachovia Bank, National
Association, Tenaska shall deliver to U.S. Bank National Association a written
instrument releasing and terminating any and all of its rights, remedies and
interests with respect to deposit account number [*] and post office lockbox
number 644010, Cincinnati, Ohio 45264-4010; and (d) Tenaska shall execute and
deliver such further documents and take such further action as may be reasonably
requested by Commerce or Wachovia to effectuate or evidence the foregoing
release and termination by Tenaska of its security interests in the assets and
property of Commerce.
 
COMMERCE ENERGY, INC.
 
By: /s/ Kenneth L.
Robinson                                                                
Name: Kenneth L.
Robinson                                                                
Title: Asst
Treasurer                                                                
 
TENASKA POWER SERVICES CO.
 
By: /s/ Trudy
Harper                                                                
Name: Trudy
Harper                                                                
Title: President                                                                
   
WACHOVIA CAPITAL FINANCE Corporation  (WESTERN), as agent
 
By: /s/ Carlos
Valles                                                                
Name: Carlos
Valles                                                                
Title: Director                                                                
 
 




--------------------------------------------------------------------------------

 
[*] = Information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.
 

LEGAL_US_W # 59144342.1
                                                                 - -
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
 
LETTER OF CREDIT AMOUNT
ISSUE DATE
EXPIRY DATE
USD                                7,000,000.00
   

 
BENEFICIARY:                                                                                APPLICANT:
TENASKA POWER SERVICES
CO.                                                                                COMMERCE
ENERGY, INC.
1701 E. LAMAR BLVD., SUITE
100                                                                                600
ANTON BLVD., SUITE 2000
ARLINGTON, TX
76006                                                                                      COSTA
MESA, CA 92626
 
WE HEREBY OPEN OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR FOR THE
ACCOUNT OF THE ABOVE REFERENCED APPLICANT IN THE AGGREGATE AMOUNT OF (SEVEN
MILLION AND 00/100 U.S. DOLLARS) USD 7,000,000.00 WHICH IS AVAILABLE BY PAYMENT
UPON PRESENTATION OF THE FOLLOWING DOCUMENTS:
 
1.           A DRAFT AT SIGHT DRAWN ON WACHOVIA BANK, NATIONAL ASSOCIATION, DULY
ENDORSED ON ITS REVERSE SIDE THEREOF BY THE BENEFICIARY, AND BEARING THE CLAUSE,
“DRAWN UNDER WACHOVIA BANK, NATIONAL ASSOCIATION STANDBY LETTER OF CREDIT
NO.             .”
 
2.           THE ORIGINAL LETTER OF CREDIT AND ANY AMENDMENTS ATTACHED
THERETO.  (IF YOUR DEMAND DRAFT REPRESENTS A PARTIAL DRAWING HEREUNDER, WE WILL
ENDORSE THE ORIGINAL.  IF, HOWEVER, YOUR DEMAND REPRESENTS A FULL DRAWING OR IF
SUCH DRAWING IS PRESENTED ON THE DAY OF THE RELEVANT EXPIRATION DATE HEREOF, WE
WILL HOLD THE ORIGINAL FOR OUR FILES AND REMOVE SAME FROM CIRCULATION.)
 
3.           A DATED STATEMENT ISSUED ON THE LETTERHEAD OF THE BENEFICIARY AND
PURPORTEDLY SIGNED BY AN AUTHORIZED REPRESENTATIVE STATING:  THE UNDERSIGNED
HEREBY REPRESENTS AND WARRANTS THAT THE AMOUNT OF THE ACCOMPANYING DRAFT
REPRESENTS AND COVERS CERTAIN UNPAID INVOICES OWED BY APPLICANT TO
BENEFICIARY.  WE THEREFORE DEMAND PAYMENT IN THE AMOUNT OF (INSERT AMOUNT) AS
SAME IS DUE AND OWING.
 
4.           COPY(IES) OF INVOICE(S) MARKED “UNPAID”.
 
PARTIAL DRAWINGS ARE PERMITTED.
 
IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT WRITTEN AMENDMENT FOR ONE YEAR PERIODS FROM THE PRESENT OR ANY
FUTURE EXPIRY DATE UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO SUCH EXPIRATION
DATE, WE SEND THE BENEFICIARY NOTICE AT THE ABOVE STATED ADDRESS BY OVERNIGHT
COURIER THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT BEYOND THE INITIAL OR
ANY EXTENDED EXPIRY DATE THEREOF.
 
ALL BANK CHARGES ARE FOR THE ACCOUNT OF THE APPLICANT.
 
THIS IRREVOCABLE LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR
UNDERTAKING.  THIS UNDERTAKING IS INDEPENDENT OF AND SHALL NOT IN ANY WAY BE
MODIFIED, AMENDED, AMPLIFIED, OR INCORPORATED BY REFERENCE TO ANY DOCUMENT,
CONTRACT, OR AGREEMENT REFERENCED HEREIN.
 
CONTINUED ON NEXT PAGE WHICH FORMS AN INTEGRAL PART OF
 
THIS LETTER OF CREDIT
 

LEGAL_US_W # 59144342.1
 
 

--------------------------------------------------------------------------------

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. PAGE NO. 2
 
WE HEREBY AGREE WITH YOU THAT DRAFT(S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS CREDIT SHALL BE DULY HONORED IF PRESENTED TOGETHER
WITH DOCUMENT(S) AS SPECIFIED AT OUR OFFICE LOCATED AT 401 LINDEN STREET, MAIL
CODE NC6034, WINSTON SALEM, NC 27101, ATTENTION:  STANDBY LETTERS OF CREDIT ON
OR BEFORE THE ABOVE STATED EXPIRY DATE, OR ANY EXTENDED EXPIRY DATE IF
APPLICABLE.
 
EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, (2007 REVISION) THE
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 600.
 
SINCERELY,
 
_________________________
 
AUTHORIZED SIGNATURE
 
THE ORIGINAL OF THIS LETTER OF CREDIT CONTAINS AN EMBOSSED SEAL OVER THE
AUTHORIZED SIGNATURE.
 
PLEASE DIRECT ANY CORRESPONDENCE INCLUDING DRAWING OR INQUIRY QUOTING OUR
REFERENCE NUMBER TO:
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
401 LINDEN STREET, MAIL CODE NC6034
 
WINSTON SALEM, NORTH CAROLINA 27101
 
OUR CUSTOMER CARE PHONE NUMBER FOR ANY QUERIES IS 800-776-3862
 
OUR FAX NUMBER IS 336-735-0950
 

LEGAL_US_W # 59144342.1
 
 

--------------------------------------------------------------------------------

 
